Name: Commission Regulation (EEC) No 3866/88 of 13 December 1988 amending Regulation (EEC) No 2989/88 increasing to 1 200 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 88 Official Journal of the European Communities No L 345/15 COMMISSION REGULATION (EEC) No 3866/88 of 13 December 1988 amending Regulation (EEC) No 2989/88 increasing to 1 200 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals. * HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2989/88 is hereby replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 1 200 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 1 200 000 tonnes of durum wheat are stored are listed in Annex I hereto.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 0, Whereas Commission Regulation (EEC) No 2989/88 (% as last amended by Regulation (EEC) No 3628/88 (6), opened a standing invitation to tender for the export of 1 000 000 tonnes of durum wheat held by the Italian intervention agency ; whereas, in a communication of 1 December 1988 , Italy informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 2989/88 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 2989/88 is hereby replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7 . 1988, p. 16. 0 OJ No L 202, 9. 7. 1982, p. 23 . ( «) OJ No L 223, 11 . 8 . 1987, p. 5 . V) OJ No L 270, 30 . 9 . 1988, p. 53 . ( «) OJ No L 316, 23 . 11 . 1988, p. 40. No L 345/16 Official Journal of the European Communities 14. 12. 88 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Cuneo 78 300 Torino 8 000 Parma 24 017 Treviso 5 000 Modena 5 045 Ferrara 50 443 Bologna 27 473 Ravenna 40 327 Livorno 2 000 Siena 27 721 La Spezia 9 222 Macerata 28 684 Ancona 4 535 Viterbo 28 198 Roma 23 583 Napoli 54 181 Foggia 167 698 Catanzaro 101 498 Palermo 24 492 Caltanissetta 35 035 Catania 26 497 Enna 15 900 Trapani 14 686 Venezia 33 062 Forli 2 740 Grosseto 9 650 Pisa 3 500 Perugia 8 342 Ascoli Piceno 4 865 Terni 1 550 Latina 1 664 Cagliari 25 118 Matera 24 000 Ban 142 288 Brindisi 7 365 Alessandria 3 718 Genova 17 995 Savona 12014 Pesaro 7 849 Firenze 10 846 Nuoro 2 002 Caserta 5 430 Verona 2 900 Rovigo 5 032 Cosenza 2 840 Campobasso 4 000 Potenza 4 842 Messina 5 712 Agrigento 8 145'